DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, the phrases “comparative outer surface” and “comparative outer film” render the claims indefinite because it is unclear what is meant by this and how the outer surface and film are comparative.  For purposes of this office action, it will be interpreted as any outer surface and film since any outer surface and film can be compared and therefore would be considered comparative.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Compton (US 5,846,620).
Regarding claims 1-9, 12-17 and 19-20, Compton discloses an article such as a bag or pouch formed from a film comprising a layer that may comprise LLDPE, HDPE or both LLDPE and HDPE, wherein the film may be irradiated and the film may be non-heat shrinkable (i.e. a film for packaging a product, having a composition comprising a polyethylene, the film being irradiatively crosslinked; high density polyethylene, linear low density polyethylene; comprising a monolayer of one type of polyethylene or a blend of two or more types of polyethylene)(abstract, C1/L1-10, C3/L15-65 C4/L1-45).   Compton teaches orienting the film to improve mechanical properties(C7/L35-50).  Therefore, it is the examiner’s position that it would have been obvious to orient the film to improve the mechanical properties.  Given that the film may be non-shrinkable, it is the examiner’s position that it may have a heat shrink rate of 0% (i.e. 10% or less upon application of heat equal to 90°C; 7% or less upon application of heat equal to 90°C).  
	Regarding claim 3, given that the film is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have a clarity of at least 95%.  Alternatively, it would have been obvious to make the film have a clarity of at least 95% in order to provide a bag or a pouch that the consumer can see through to the product clearly.
	Regarding claims 4-6, given that the film is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have a change in apparent shear viscosity substantially constant over an apparent shear rate in the range of 1 s-1 to 100,000 s-1, an outer surface having a cross-link density higher than a comparative outer film comprising polyethylene that is not irradiatively cross-linked and an onset of sticking by an outer surface of the film upon exposure to heat sealing conditions of at least 5 to 15°C higher than a comparative outer surface of a comparative outer film comprising the polyethylene that is not irradiatively cross-linked.
	Regarding claim 9 and 12-16, Compton discloses that the film may be a multilayer film comprising an inner layer and a first outer layer and second outer layer  that may comprise LLDPE, HDPE or both LLDPE and HDPE, wherein the film may be coextruded (C3/L15-53, C7/L25-35).  It is the examiner’s position that one of the outer layers could be considered the recyclable film and the other could be considered the sealant layer or film (i.e. coextruded multilayered laminate; outer film comprising the recyclable film, a sealant layer or film; wherein the sealant layer comprises a polyolefin; wherein the outer layer and the sealant layer are coextruded; wherein the sealant film 
	Regarding claim 17, Compton discloses that the film may have a thickness of 1.5 mils to 20 mils (i.e. overlapping 0.5 mil to 15 mils)(C14/L10-18).
	Regarding claims 19-20, Compton discloses that the bag or pouch may be used for food packaging (C29/L50-C30/L25).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Compton (US 5,846,620), as applied to claim 9 above, in view of Gullick (US 2008/0311261 A1).
Regarding claims 10-11, modified Compton discloses all of the claim limitations as set forth above.  Compton discloses that the film may be a multilayer film comprising an inner layer and a first outer layer and second outer layer that may comprise LLDPE, HDPE or both LLDPE and HDPE, wherein the film may be coextruded (i.e. outer high density polyethylene layer and inner high density polyethylene layer further comprising a linear low density polyethylene) (C3/L15-53, C7/L25-35).  Compton does not disclose that the laminate comprises a medium density polyethylene layer positioned between the outer high density polyethylene layer and an inner high density polyethylene layer.
Gullick discloses a pouch for food packaging comprising a multilayer film having a core layer that may comprise MDPE (i.e. a medium density polyethylene layer)(abstract, [0002], [0016]).
Compton and Gullick are analogous art because they both teach about pouches comprising multilayered films for food packaging.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a layer comprising MDPE as the core layer, as disclosed by Gullick, in the pouch of modified Compton . 
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Compton (US 5,846,620), as applied to claim 12 above, in view of Hefner et al. (US 2007/0011992 A1).
Regarding claims 18, modified Compton discloses all of the claim limitations as set forth above.  Compton does not disclose that the multilayer film further comprises printed indicia.
Hefner discloses that it is well-known to provide printed indicia on plastic bags for packaging food in order to provide information to the consumer ([0005]).
Compton and Hefner are analogous art because they both teach about bags for packaging food.  It would have been obvious to provide printed indicia, as disclosed by Hefner, on the film of modified Compton in order to provide a bag that has the advantage of providing information to the consumer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782